Citation Nr: 1705365	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-27 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as the residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from March 1974 to June 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Atlanta, Georgia, Regional Office (RO). In May 2014, July 2015, and June 2016, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary, as the medical examiners continue to ignore the Veteran's diagnosed psychiatric disorders and fail to provide nexus opinions as the Board has repeatedly requested in its prior remands. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Veteran has a documented in-service TBI and, therefore, a medical opinion is necessary to determine whether the Veteran's diagnosed psychiatric disorders are a residual of his TBI.

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TBI examination with a psychiatrist, physiatrist, neurosurgeon, or neurologist to obtain an opinion as to the nature and etiology of his psychiatric disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner MUST address all of the following AND PROVIDE A THOROUGH RATIONALE FOR ALL OPINIONS STATED:

a.  whether the Veteran's documented in-service TBI caused his diagnosed psychiatric disorders.

b.  whether the Veteran's documented in-service TBI aggravated his diagnosed psychiatric disorders.

c.  what residuals the Veteran has as a result of his documented in-service TBI.

The examiner's attention is drawn to the following:

*July 1976 service treatment record (STR) stating that, approximately one year prior, the Veteran experienced head trauma and lost consciousness for approximately 30 seconds. VBMS Entry 6/9/2014 (first), p. 14.

*November 2011 STR stating that the Veteran had trauma to his head approximately 2.5 years prior. VBMS Entry 6/9/2014 (first), p. 101-102.

*March 1983 Vocational Rehabilitation Panel report, including discussion of a November 1982 psychological evaluation. VBMS Entry 8/29/1983, p. 1-4.

*September, October, and December 2004, and April 2005 VA treatment records stating a diagnosis of depression due to a medical disorders and pain. VBMS Entry 2/22/2011 (first), p. 5-8.

*June 2007 VA treatment record stating that the Veteran has a psychiatric history of depression. VBMS Entry 10/26/2007, p. 10.

*June 2008 VA treatment record stating that the Veteran has depression and a TBI. VBMS Entry 6/10/2009 (first), p. 33.

*July 2008 VA TBI treatment record stating diagnoses of mild TBI, infarct, and depression. VBMS Entry 6/10/2009 (first), p. 27. 

*November 2008 VA neuropsychological screening which includes a history of an in-service TBI, diagnoses of depression by history and anxiety disorder NOS, and recommending psychiatric treatment for anxiety and help coping with chronic pain. VBMS Entry 6/10/2009 (first), p. 12-17.

*June 2009 VA treatment record stating diagnoses of mood disorder due to a general medical condition and a depressive disorder. VBMS Entry 6/10/2009 (first), p. 5.

*July 2010 VA TBI evaluation stating diagnoses of major depressive disorder, posttraumatic stress disorder (PTSD), and mild TBI. VVA Entry 6/4/2013 (second), p. 567-570.

*February 2011 VA brain MRI report stating a diagnosis of TBI. VBMS Entry 2/22/2011 (first), p. 16.

*September 2011 VA treatment record stating diagnoses of mood disorder due to a general medical condition, depressive disorder, and "Late effect of intracranial injury without mention of skull fractur cva with old lacunar .flus up with pmr [tbi]." VBMS Entry 9/30/2015, p. 526.

*April 2013 VA treatment record stating a diagnosis of a depressive disorder. VBMS Entry 9/30/2015, p. 295.

*April 2014 VA treatment record stating a diagnosis of a 1976 TBI to the occipital lobe area. VBMS Entry 9/30/2015, p. 188.

*June 2014 VA treatment record stating a diagnosis of a depressive disorder that was stable. VBMS Entry 9/30/2015, p. 177.

*November 2014 VA treatment record stating a prior medical history that included depression. VBMS Entry 9/30/2015, p. 128.

*December 2014 VA treatment record stating a prior medical history that included a mood disorder due to a general medical condition and a depressive disorder. VBMS Entry 9/30/2015, p. 120.

*December 2014 VA treatment record stating that the Veteran had a positive screen for depression. VBMS Entry 9/30/2015, p. 126.

*VA treatment records dated between July 2014 and November 2015 indicating that the Veteran is followed by a TBI clinic and prescribed medication for TBI residuals. VBMS Entry 12/10/2015.

*January 2016 VA treatment record listing diagnoses of mood disorder due to a general medical condition, adjustment disorder NOS, and anxiety. VBMS Entry 6/17/2016, p. 13.

2.  Return the file to the VA examiner who conducted the July 2016 VA mental disorders examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for VA mental disorders and/or PTSD examinations to obtain an opinion as to the nature and etiology of his psychiatric disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner MUST address all of the following AND PROVIDE A THOROUGH RATIONALE FOR ALL OPINIONS STATED:

a.  whether the Veteran's diagnosed psychiatric disorders were caused by service, caused by any in-service incident, originally manifested in service, or, in any way, originated in service.

b.  whether the Veteran's diagnosed psychiatric disorders were caused by the Veteran's service-connected disorders, caused by treatment for the Veteran's service-connected disorders, or caused by the symptoms (ie. pain) resulting from the Veteran's service-connected disorders.

c.  whether the Veteran's diagnosed psychiatric disorders were aggravated by the Veteran's service-connected disorders, aggravated by treatment for the Veteran's service-connected disorders, or aggravated by the symptoms (ie. pain) resulting from the Veteran's service-connected disorders.

The Veteran is service-connected for migraine headaches and status post septoplasty chronic sinusitis.

The examiner's attention is drawn to the following:

*July 1976 service treatment record (STR) stating that, approximately one year prior, the Veteran experienced head trauma and lost consciousness for approximately 30 seconds. VBMS Entry 6/9/2014 (first), p. 14.

*November 2011 STR stating that the Veteran had trauma to his head approximately 2.5 years prior. VBMS Entry 6/9/2014 (first), p. 101-102.

*March 1983 Vocational Rehabilitation Panel report, including discussion of a November 1982 psychological evaluation. VBMS Entry 8/29/1983, p. 1-4.

*September, October, and December 2004, and April 2005 VA treatment records stating a diagnosis of depression due to a medical disorders and pain. VBMS Entry 2/22/2011 (first), p. 5-8.

*June 2007 VA treatment record stating that the Veteran has a psychiatric history of depression. VBMS Entry 10/26/2007, p. 10.

*June 2008 VA treatment record stating that the Veteran has depression and a TBI. VBMS Entry 6/10/2009 (first), p. 33.

*July 2008 VA TBI treatment record stating diagnoses of mild TBI, infarct, and depression. VBMS Entry 6/10/2009 (first), p. 27. 

*November 2008 VA neuropsychological screening which includes a history of an in-service TBI, diagnoses of depression by history and anxiety disorder NOS, and recommending psychiatric treatment for anxiety and help coping with chronic pain. VBMS Entry 6/10/2009 (first), p. 12-17.

*June 2009 VA treatment record stating diagnoses of mood disorder due to a general medical condition and a depressive disorder. VBMS Entry 6/10/2009 (first), p. 5.

*July 2010 VA TBI evaluation stating diagnoses of major depressive disorder, PTSD, and mild TBI. VVA Entry 6/4/2013 (second), p. 567-570.

*February 2011 VA brain MRI report stating a diagnosis of TBI. VBMS Entry 2/22/2011 (first), p. 16.

*September 2011 VA treatment record stating diagnoses of mood disorder due to a general medical condition, depressive disorder, and "Late effect of intracranial injury without mention of skull fractur cva with old lacunar .flus up with pmr [tbi]." VBMS Entry 9/30/2015, p. 526.

*April 2013 VA treatment record stating a diagnosis of a depressive disorder. VBMS Entry 9/30/2015, p. 295.

*April 2014 VA treatment record stating a diagnosis of a 1976 TBI to the occipital lobe area. VBMS Entry 9/30/2015, p. 188.

*June 2014 VA treatment record stating a diagnosis of a depressive disorder that was stable. VBMS Entry 9/30/2015, p. 177.

*November 2014 VA treatment record stating a prior medical history that included depression. VBMS Entry 9/30/2015, p. 128.

*December 2014 VA treatment record stating a prior medical history that included a mood disorder due to a general medical condition and a depressive disorder. VBMS Entry 9/30/2015, p. 120.

*December 2014 VA treatment record stating that the Veteran had a positive screen for depression. VBMS Entry 9/30/2015, p. 126.

*VA treatment records dated between July 2014 and November 2015 indicating that the Veteran is followed by a TBI clinic and prescribed medication for TBI residuals. VBMS Entry 12/10/2015.

*January 2016 VA treatment record listing diagnoses of mood disorder due to a general medical condition, adjustment disorder NOS, and anxiety. VBMS Entry 6/17/2016, p. 13.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




